                         UNITED STATES DISTRICT COURT

                         MIDDLE DISTRICT OF LOUISIANA

JOHN PATRICK BRUMFIELD
                                                        CIVIL ACTION
VERSUS
                                                        NO. 19-293-JWD-RLB
HOME DEPOT U.S.A., INC., ET AL.

                                        OPINION

       After independently reviewing the entire record in this case and for the reasons set

forth in the Magistrate Judge's Report dated June 11, 2019, to which to which no objection

was filed;

       IT IS ORDERED that this action is REMANDED to the 20th Judicial District Court,

West Feliciana Parish, Louisiana.

       IT IS FURTHER ORDERED that the pending Motion to Remand (R. Doc. 6) is

denied as moot.

       Judgment shall be entered accordingly.

       Signed in Baton Rouge, Louisiana, on June 26, 2019.

                                            S
                                     JUDGE JOHN W. deGRAVELLES
                                     UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF LOUISIANA
